Citation Nr: 1447663	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-48 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1956 and from October 1957 to August 1975.  

This matter has a lengthy and somewhat complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Houston, Texas, which increased the Veteran's disability rating for schizophrenic reaction associated with headaches from 10 percent to 30 percent.  In July 2011, the Board remanded this case to the RO for additional development.  In a November 2012 decision, the Board denied a disability rating in excess of 30 percent for the Veteran's schizophrenia, but awarded a separate 30 percent rating for migraine headaches.  The case returned to the Board in May 2013 pursuant to a remand from an April 2013 joint motion for remand from the U.S. Court of Appeals for Veterans Claims (Court), which remanded the case as to the claim of entitlement to a rating in excess of 30 percent for migraine headaches only.  

In December 2013, the Board granted a 50 percent disability rating for migraine headaches.  The Veteran again appealed to the Court.  In May 2014, the Court approved a joint motion for remand filed by the parties to the case.  In the joint motion, the parties indicated satisfaction with the grant of a 50 percent disability rating for migraine headaches.  However, they noted that the Board had not addressed the intertwined issue of entitlement to a total disability rating based upon individual unemployability.  When a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus the matter of unemployability is now before the Board for appellate review.

The Veteran's attorney provided written argument and an expert opinion from a vocational specialist in September 2014.  His attorney has also waived initial RO review of this new evidence.

The issue of secondary service connection for the removal of a portion of the Veteran's large intestine due to complications from his headache medication has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment. 

As set forth above, the Court has required the Board to consider the Veteran's unemployability as part and parcel of his claim for an increased rating for migraine headaches.  Rice, supra.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra. 

In this case, the authors of the joint motion for remand pointed to the report of a September 2009 VA examination, during which the Veteran reported that his daily migraine headaches were so intense he found it difficult to function to the point where he was unable to work.  Indeed, the Board based its December 2013 grant of a 50 percent disability rating in part upon a finding that the Veteran's migraines were productive of severe economic inadaptability.

After retiring from the United States Air Force in 1975, the Veteran worked as an aircraft mechanic.  He also attended school under the auspices of VA, studying liberal arts.  It does not appear that he finished a college degree, however.  He explained to the vocational expert in 2014 that he was unable to finish due to his need to financially support his family.  

The Veteran has been awarded service connection for migraine headaches, currently rated as 50 percent disabling; schizophrenic reaction, rated as 30 percent disabling, and tinnitus, rated as 10 percent disability.  He has additional service connected disabilities of residuals of a left thumb laceration, hemorrhoids, and bilateral hearing loss, all rated as noncompensable.  The combined disability rating is 70 percent.  38 C.F.R. § 4.25.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), if in the judgment of VA, his service-connected disabilities render him unemployable.

Following a detailed clinical interview and review of the Veteran's medical records, in September 2014, the vocational expert provided a written opinion in which he concluded that the Veteran's service-connected disabilities, taken together, preclude him from obtaining and retaining gainful employment.  

Upon review of the evidence, the Board finds that the Veteran is rendered unemployable due to his service-connected disabilities.  Given his educational background and work history of physical jobs requiring fine motor skills and concentration, his frequent and prostrating headaches in combination with his service-connected physical and mental disabilities, add up to the conclusion that the Veteran is unemployable, without consideration of his age or other nonservice-connected disabilities.  

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

A total disability rating based upon unemployability is therefore granted.


ORDER

A total disability rating based upon unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


